 614DECISIONS OF THENATIONALLABOR RELATIONS BOARDCornell IronWorks, Inc.andShopmen'sLocalUnion No.547 ofthe International AssociationofBridge,StructuralandOrnamental IronWorkers,AFL-CIO. Case 4-CA-16502-1September 19, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn December 30, 1988, Administrative LawJudge Russell M. King Jr. issued the attached deci-sion.The General Counsel filed exceptions and asupporting brief.The National LaborRelations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, andconclusions'and to adopt the recommended Orderas modified and set forth below.The judge found that the Respondent violatedSection 8(a)(3) and(1) of the Act by dischargingemployee Austin because he engaged in a lawfulstrike,but recommended that Austin not be rein-stated or awarded backpay because,in his opinion,Austin'sone incident of misconduct would havebeen sufficient alone for his lawful discharge andtherefore reinstatement or backpay would consti-tute a windfall to Austin.The General Counselcontends,and we agree,that reinstatement andbackpay is an appropriate remedy for the Respond-ent's unlawful conduct in this case.On February 9, 1987,the Union commenced astrike at the Respondent'sMountaintop, Pennsylva-nia facility.Picketing took place at both of the Re-spondent'sbuildings.Austinwas employed as aspecialtyworker for the Respondent for 15 years.He was a member ofthe Unionand served as as-sistantshop steward from 1974 through 1979.Austin participated in the strike and picketed everyother day in 6-hour shifts.Austin was discharged assertedly for two inci-dents that occurred while he was on picket lineduty on February 23, 1987.Austin'sdischargeletter dated February 26, 1987,stated that on Feb-ruary 23,1987, at approximately 10 a.m., Austinblocked a Federal Express truck attempting toenter the Respondent'sbuilding number 2. The'In adopting the judge's finding of the alleged violation,we find it un-necessary to rely onWestern-PacificConstruction,272 NLRB 1393 (1984),enfd sub nomTeamstersLocal 162 v. NLRB,782 F 2d 839 (9th Cir1986), to the extent it was overruled inAxelson.Inc., 285 NLRB 862(1987) In any event,unlike inWestern-Pacific,above,in the instant casethe Respondent clearly knew of Austin's alleged misconduct at the timeitoccurredletter also stated that about 2 p.m. the same dayAustin placed a board with nails under the Re-spondent's truck as it was entering the plant,there-by causing the tires to be flattened.2Regarding the Federal Express truck incident,the judge found that Austin was in the Respond-ent's driveway away from the truck,and that thedriver of the truck never attempted to enter theRespondent's driveway.The judge thus found thatthe facts did not support the Respondent's conten-tion that Austin was "observed deliberately pre-venting a Federal Express truck from entering thepremises of Cornell Iron Works," as asserted in thedischarge letter.Regarding the nail board incident,the Respondent's foreman,Wormuth,testified thathe was driving the Company's stake body truck,and with him in the cab of the truck were threeother employees.Based on a credibility determina-tion,the judge found that Austin kicked the nailboard under the rear tires of the Respondent'struck as it approached driveway number 2.The Respondent's treasurer,Connell,testifiedthat he participated in the decision to dischargeAustin,and that the Respondent'sdecisionwasbased on a combination of the Federal Expresstruck and nail board incidents.When asked wheth-erAustin would have been discharged solely forthe Federal Express truck incident,Connell stated,"I don'tknow. . .I can'tanswer that . . . I don'tknow."Similarly,when Connell was asked wheth-er the discharge would have occurred if Austinwas involved only in the nail board incident, Con-nell replied,"I don't know. . .I can only tell youwhat we did."The judge found that the Respond-ent made no distinction between the two reasonsstated for Austin'sdischarge,and that the Re-spondent therefore failed to demonstrate that itwould have discharged Austin for the nail boardincident alone.Although finding that the Respondent had vio-latedSection8(a)(3)and(1)by dischargingAustin,3 the judge recommended that the Respond-ent not be ordered to reinstate Austin or pay himany backpay.The judge based his recommendationon the sole proven incident of Austin's strike mis-conduct, i.e., the nail board incident. The judgefound that such misconduct"would have been suf-ficient alone for his lawful discharge,"and to orderreinstatement and a backpay award"would consti-tute a windfall to a serious wrongdoer and wouldnot advance the remedial purposesof the Act."2At the hearing the Respondent asserted that only one tire was dam-ageda No exceptions were filed to the judge's finding that the Respondentviolated Sec 8(a)(3) and(1) by discharging Austin because he engaged ina lawful strike.296 NLRB No. 81 CORNELL IRON WORKSWe disagree with the judge's recommendationthat the Respondent not be ordered to reinstateAustin to his previous position with full backpay.As indicated above, the Respondent did not viewthe nail board incident by itself as sufficient to war-rant discharge. Accordingly,it is appropriate thattheRespondent be ordered to provide a fullremedy for its unlawful conduct.See, e.g.,Town &Country Nursing Home,291 NLRB 74 fn. 1 (1988).Furthermore,the Respondent never contended tothe judge,either at the hearing or in its posthearingbrief,that even if the judge found the alleged vio-lation,Austin should be denied reinstatement andbackpay solely because of the nail board incident.In these circumstances,it is not appropriate for thejudge to substitute his judgment for that of the Re-spondent. SeeOwens Illinois, Inc.,290 NLRB 1193(1988) (Board rejected judge's recommendation todeny reinstatement and backpay to employee forfalse testimony at the hearing because,inter alia,respondent failed to make that contention andjudge's speculation as to effects of reinstatementdid not meet or nullify need to meet respondent'sburden to establish employee's unfitness for furtheremployment).Finally,the judge'srecommendedremedy leaves the effectsof theRespondent's un-lawful conduct unremedied and thus fails to effec-tuate the purposesof the Act.For all the foregoing reasons, we find,contraryto the judge,that it would not effectuate the pur-poses of the Act to require forfeiture of the Board'straditional remedy of reinstatement with full back-pay.Although we do not condone Austin's strikemisconduct, we find that the conduct, under thecircumstances here,does not warrant denial of theusual remedies given for the type of violationfound.Accordingly,we shall modify the judge'srecommendedOrder to providefor reinstatementand full backpay for Austin.AMENDED REMEDYWe will order the Respondent to offer discrimin-ateeDouglas Austin immediate and full reinstate-ment to his former position or, if that position nolonger exists,to a substantially equivalent position,without prejudice to his seniority or any otherrights and privileges previously enjoyed, and tomake him whole for any loss of earnings and otherbenefits suffered as a result of the discriminationagainst him,with backpay to be computed in themanner set forthinF.W.WoolworthCo.,90NLRB 289 (1950),with interest to be computed inthe manner prescribed inNew Horizonsfor the Re-tarded,283 NLRB1173 (1987).615ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified and set forth in full below andorders that the Respondent,Cornell IronWorks,Inc.,Mountaintop,Pennsylvania,itsofficers,agents, successors,and assigns,shall take the actionset forth in the Order as modified.1.Cease and desist from(a)Discriminating against employees by termi-nating them because they engaged in a lawfulstrike, a concerted activity protected by Section 7of the Act.(b) In any like or related manner interferingwith,restraining,or coercing employees in the ex-ercise of the rights guaranteed by Section 7 of theAct.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Offer Douglas Austin immediate and full rein-statement to his former position or, if that positionno longer exists,to a substantially equivalent posi-tion,without prejudice to his seniority or any otherrights and privileges previously enjoyed,and makehim whole for any loss of earnings and other bene-fits sufferedas a resultof thediscrimination againsthim, in the manner set forth in the "AmendedRemedy"section of this decision.(b)Remove from its files any reference to theunlawful discharge and notify him in writing thatthis has been done and that the discharge will notbe used against him in any way.(c)Preserve and, on request,make available tothe Board or its agents for examination and copy-ing,allpayroll records, social security paymentrecords, timecards,personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(d) Post at its Mountaintop,Pennsylvania facilitycopies of the attached notice marked"Appendix."4Copies of the notice, on forms provided by the Re-gional Director for Region 4, after being signed bythe Respondent's authorized representative,shall beposted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days inconspicuous places including all places where no-tices to employees are customarily posted.Reason-able steps shall be taken by the Respondent to4 If this Order is enforced by a judgment of a United States court ofappeals,the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board"shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board " 616DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDensure that the notices are not altered,defaced, orcovered by any other material.(b)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentBoard),on behalf of the Board'sGeneral Counsel.' Thecomplaint alleges that the Company discharged employ-eeDouglas Austin on or about February 26, 1987 be-cause he participated in a strike(protected concerted ac-tivity),in violation of Section 8(a)(1) and(3) of the Act.2The Company defends on the grounds that it dischargedAustin because of unprotected strike misconduct, andthus alleges that its discharge of Austin did not violatethe Act.On the entire record,including my observation of thedemeanor of the witnesses,and after due consideration ofthe briefs filed herein by the General Counsel and coun-sel for the Company, I make the followingThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT discriminate against employees byterminating them because they engaged in a lawfulstrike,a concerted activity protected under the Na-tional Labor Relations Act.WE WILL NOT in any like or related mannerinterferewith,restrain,or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL offer Douglas Austin immediate andfull reinstatement to his former job or, if that jobno longer exists,to a substantially equivalent posi-tion,without prejudice to his seniority or any otherrights or privileges previously enjoyed and WEWILL make him whole for any loss of earnings andother benefits resulting from his discharge,less anynet interim earnings,plus interest.WE WILL notify him that we have removed fromour files any references to his discharge and thatthe discharge will not be used against him in anyway.CORNELLIRON WORKS, INC.Daniel E.Halevy,Esq.andMarkE. Arbesfeld,Esq.,forthe General Counsel.DavidE.Koff,Esq.,ofWilkes-Barre,Pennsylvania, forthe Respondent.DECISIONSTATEMENT OF THE CASERUSSELL M. KING, JR., Administrative Law Judge.This case was heard by me on February 29 and March 1,1988, in Wilks-Barre, Pennsylvania. The charge was filedagainstCornell IronWorks,Inc. (the Company) onMarch 26, 1987, by the Charging Union,Shopmen'sLocal Union No. 547 of the International Association ofBridge, Structural and Ornamental Iron Workers, AFL-CIO (the Union). Based on the charge, a complaint wasissued on August 31, 1987 by the Regional Director forRegion 4 of the National Labor Relations Board (theFINDINGSOF FACT31.JURISDICTION AND THE LABOR ORGANIZATIONThe pleadings,admissions,and evidence in the case es-tablish the following jurisdictional facts.At all times ma-terialherein,the Company, a New York corporation,maintained an office and place of business in Mountain-top, Pennsylvania,where it manufactures metal or steeldoors, grilles, and related products.This facility is theonly facility involved in this case.In the course and con-duct of its business operations at Mountaintop,Pennsyl-vania, the Company derived gross revenues annually inexcess of$500,000, and purchased and received goodsand materials valued in excess of $50,000 directly frompoints located outside the State of Pennsylvania. As al-leged and admitted,I find that the Company is now, andhas been at all times material herein,an employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.Also as alleged and admitted,Ifind that the Union isnow, and has been at all times material herein,a labor'The term "General Counsel,"when used herein,will normally referto the attorneys in the case acting an behalf of the General Counsel ofthe Board,through the Regional Director.This case was later consolidat-ed with Cases4-CA-16502-6 and 4-CA-16502-7 Thesecases were set-tled before the hearing and were severed from this caseby order of theRegional Director2 The pertinent partsof the Act (29 U S C § 151 etseq.) read as fol-lows.Sec 8(a) It shall be an unfair labor Practice for an employer-(1) tointerferewith, restrain,or coerce employees in the exercise of therights guaranteed in Section 7 . . (3) by discrimination in regard tohire or tenure of employment or any term or condition of employ-ment to encourage or discourage membership in any labor organiza-tion....Sec 7 employees shall have the right to self-organization,to form,join,or assist labor organizations,to bargain collectively throughrepresentatives of their own choosing,and to engage in other con-certed activities for the purpose of collective bargaining or othermutual aid or protectionThe factsfound herein are based on the record as a whole and uponmy observation of the witnessesThe credibilityresolutions herein havebeen derived from a review of the entire testimonial record and exhibitswith due regard for the logicof probability,the demeanor of the wit-nesses, and the teaching ofNLRB Y. Walton Mfg.Co., 369 U.S 404, 408(1962)Asto those testifying in contradiction of the findings herein, theirtestimony has been discredited either as having been in conflict with thetestimonyof crediblewitnesses or because it was in and of itselfincredi-ble and unworthyof beliefAll testimonyand evidence,regardless ofwhether or not mentioned or alluded to herein, has been reviewed andweighed in light of theentirerecord CORNELLIRON WORKSorganization within the meaning of Section2(5) of theAct.II.THE ALLEGED UNFAIR LABOR PRACTICESA. BriefBackgroundThe Company's facility at Mountaintop,Pennsylvania,consists of two separate buildings on what is known asOak Hill Road.The firstbuilding is on the south side ofOak Hill Road and the second building(building 2) is onthe north side of Oak Hill Road and west of the firstbuilding.All of the events in this case occurred at thefirst or second driveway or entrances to building number2.TheCompany employs approximately 135 people atitsMountaintop facility.The Union represents approxi-mately 75 of these employees,32 ofwhich work inbuilding 2.The supervisors in building 2 are ForemanWilliam R.Wormuth and Assistant Foreman Roy Barry.The discriminatee in this case,DouglasAustin,hasworked for the Company since September1972. On Feb-ruary 9, 1987,4 a strike commenced at the Mountaintopfacility andGlobeSecurity Systems performed securityfor the Company during the strike.Some written reportswere made by Globe, and apparently some video tapingwas done.However, no such video tapes or reports weremade or resulted from the incidents involved in this case.Globewas not actually hired to monitor the picketing.During the strike, the police were called on occasion,and the Company sought and obtained a state court in-junction.Austin participated in the strike,picketingevery other day for 6 hours.On the date in question,February 23, Austin picketed at building number 2 from10 a.m. to 4 p.m. It had been snowing,and there was upto 2 inches of snow on the ground.Austin is alleged tohave prevented the entry of a Federal Express deliverytruck an the premises of building 2 at approximately 10a.m., and is further alleged to have placed a board withprotruding nails under the tires of a company truck en-tering the property surrounding building 2 at approxi-mately 2 p.m. As a result,and on February 26, the attor-ney for the Company drafted and sent a letter to Austinwhich reads as follows:On Monday, February23, 1987 at approximately10:00 a.m. you wereobserveddeliberately prevent-ing a Federal Express truck from entering the prem-ises of Cornell IronWorks.On the same date at ap-proximately2:00 p.m. you wereobservedplacing aboard withnails under the tires ofa Company truckattempting to gain entranceto the Cornellpremises.As a result the tires were flattened.Violence and the instillingof fearof bodily harmwere the reasonable consequences and purposes ofyouracts.Under thecircumstances such conductclearly tended to coerce and intimidate employeesin the exercise of their rights under the NationalLaborRelationsAct. Suchconduct is not protectedunder theAct. Therefore,you are herewith notifiedthat you are disqualified from reinstatement whenAll dates hereafter are in 1987 unless otherwise stated617and if the current strike is ended and dischargedfrom the Company's employ effective immediately.As a result of Austin'sdischarge on February 26, theUnion filed the charge in this case on March 26, and theRegional Director issued the complainton August 31.B. The Federal Express Truck IncidentDavid Connell,the Company's treasurer,testified thatat approximately 10 a.m. on February 23 he was lookingout of the window in a corner office of building 2 andobserved a Federal Express truck traveling east on OakHillRoad and approaching entrance1.5According toConnell,there were two pickets at entrance 1, and oneof these pickets was Austin.Connell testified that thetruck came abreast of the driveway entrance,"stoppedand . . . turned...cut his wheels to turn into thedriveway." At that point,according to Connell, Austin"stopped in the driveway"and the truckdriver "thenpulled slightly forward and Austin took two steps fur-ther into the driveway."Connell indicated that at thispoint the westbound lane of travel on Oak Hill Roadwas between the truck and Austin,and that the truck-driver then rolled down his window,but he(Connell)was unable to hear any conversation between the driverand Austin,and he did not see Austin make any gestures.According to Connell, the truck was still facing east, buttherewas traffic coming up behind the truck and thetruck then proceeded "up the road"where it turnedaround in the next driveway on another company's prop-erty and drove on past building number 2 in a westerlydirection on Oak Hill Road. In cross-examination, Con-nell indicated that when the truck approached, Austintook"two steps into the driveway"and not in the direc-tion of the truck.Connell indicated that he could notidentify the second picketer with Austin because that in-dividual "had a hood or parka up." Also during cross-examination,Connell was asked whether or not he wasconcerned that Austin was on the picket line at any timeduring February 23, and he replied"No, I was not."The driver of the Federal Express delivery truck,James Brogan, testified that as he approached building 2he observed"a picket line."Brogan indicated that hethen rolled his window down and that the individual thatwas closest to the truck stated"We're on strike and ap-preciate it if you didn't deliver any packages,"to whichhe (Brogan)replied,"No problem." Brogan testified thathe then "merely turned the van around and ... left."Brogan added that he did not attempt to enter the facili-ty,did not have his "blinker" on, and that his wheelswere not "cut" in the direction of building 2. Brogan fur-ther added that he did not reoognize the person he spoketo at the entrance,but that the individual"never" stoodin front of his truck,indicating that the entire incidenttook"ten seconds." Brogan was asked how he feltduring his brief conversation with the picketer, to whichhe replied"No unusual feelings."Brogan's manifest forthat day regarding the attempted delivery reflects "On5A building location plat of building 2, the surrounding property, andOak Hill Road was admitted into evidence and during his testimony,Connell located himself on that plat 618DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDstrike."During his testimony,Brogan was asked to ex-amine the building 2 location plat and to point out thedriveway he stopped at. He identified the wrong en-tranoe or driveway,indicating that he turned around indriveway 1. However,Brogan wasadmittedly "not sure"of where his location was in relation to the plat,initiallyindicating that "You might have to show me where I'mat here .. .."8Douglas Austin was a "specialty worker" and workedin building 2. He had worked for the Company sinceSeptember 1972 and went out on strike with the Unionon February 9. He had been an assistant shop stewardfrom 1974 until 1979. Austin started picketing at approxi-mately10 a.m. onFebruary 23. He testified that threeother picketers were in the area,but that he was picket-ing by himself in the driveway.' Austin related that hehad a picket sign which hung from his neck with a stringand that about 10 minutes after he started picketing, theFederal Express truck pulled up and the driver rolled hiswindow down and yelled "Is this Cornell?" Austin indi-cated that he first ignored the truck and kept walking be-cause there was a large sign on building 2 which read"Cornell."According to Austin, the driverthen askedhim a second time if this was Cornell Iron Works, andthen he turned around and stated to the driver "Yes, it is.... We're on strike here and we'd appreciate you notcrossing our picket line." Austin testified that the driverof the truck then picked up his "walkie-talkie" or two-way radio and "drove off." Austin added that he couldnot hear what the driver said over his radio and that theentire conversation took 10 to 15 seconds,during whichtime his hands were in his pockets.Austin indicated thatitwas cold,windy, and snowing, and that at no time didthe driver ever attempt to enter the driveway.Connell testified that when the driver of the FederalExpress truck came to a stop on Oak Hill Road, hiswheels were turned "slightly." Brogan, the driver of thetruck,denied that his wheels were turned at all. I do notsee any issueof credibility here.Brogantook the entireincident so lightly that he oould not remember the spe-cifics of the driveway locations.His testimonial demean-or reflected that he considered the incident as trivial.Wheels slightly turned or not, I am convinced thatAustin did not convey any attempt whatsoever to blockthe truck as far as Brogan was concerned.According toConnell's own testimony, after the exchange between thedriver and Austin, the truck "proceeded up the road andleft."The undisputed facts reflect that Brogan never at-tempted to enter the driveway.Austin was in the drive-way, away from the truck,and made no motions or ges-tures toward the truck.Austin'sdischarge letter statesthat he was "observed deliberately preventing a FederalExpress truck from entering the premises of Cornell IronWorks."In my opinion,the actual facts, even seen onlythrough the eyes of Cornell, do not come close to sup-porting such a conclusion. I find that Austin did notblock the truck's entrance onto company property.6 In my opinion,Brogan's uncertainty as to where he was in relation tothe plat was understandable,and in no way detracts from his other testi-mony'None of the other three picketers named by Austin testified in thecase.C. The Nail Board IncidentWilliam Wormuth is a foreman for the Company, andhas worked for the Company some 22 years. On Febru-ary 23 at approximately 2 p.m., Wormuth drove a com-pany "stake"truck from building 2, out driveway 2 andthen back into the abutting company lot (upper parkinglot) to pick up items from a storage shed on that lot.Wormuth testified that his purpose in driving to theupper lot and the storage shed was to pick up "stockdoors and a display fire shutter."Wormuth explainedthat he could not reach the upper storage lot through aconnecting drive between building 2 and the upper lotbecause of snow accumulation.8Regarding the weather,Wormuth testified that there was "slushy snow" on theground from a snowfall the night before, and estimatedthe amount to be 1-1/2 to 2 inches.9With Wormuth inthe cab of the truck were employees Roy Barry, CarlMarkowski, and Jack Ronopczyk. Wormuth testified thatwhen he approached the driveway 2 to exit onto OakHillRoad there were pickets on both sides, and herecognized one picket as being Eugene Shinal who wasveryboisterous,and who was hollering and yellingthings such as "Your turn is coming,you'll get yours."Wormuth related that he and his three passengers contin-ued out the driveway onto Oak Hill Road and thenturned up into the adjacent lot and headed toward thestorageshed.Wormuth testified that after they loadedthe truck,he and his three passengers drove out ontoOak Hill Road again and proceeded to turn back intodriveway 2 enroute to building 2. According to Wor-muth, as they approached driveway 2 one of the threepassengers remarked"I think we're in for some trouble."Wormuth added that he noticed there was only twopickets standing face to face in the driveway, closeenough together that they"funneled the truck in be-tween them." Wormuth further added that at this timenobody was yelling or hollering and no pickets weremoving, and that the pickets who were facing each otherin the driveway were employee Austin on the left andemployee Fidishun on the right side. Austin testified thatat this point he "just knew something was going on,"noting that the other pickets were standing by the"shanty"watching.' °According toWormuth, as hewent on into the driveway he "looked out the sidewindow and [saw]Doug Austin kick a nail board underthe rear tires of the truck."Wormuth described thisboardas a two-by-four, 2 or 3 feetlong with nails ham-mered through it. According to Wormuth, there are fourtireson the back of the truck,two on each side, andWormuth indicated that Austin kicked the nail boardunder the rear tires on his(left) side of the truck.Wor-muth testified that he then proceeded on back to the8 The so-called upper lot abuts the Company's lot which containsbuilding 2 on the west side It can be reached either through an entrancefrom the lot on which building 2 is located,or by driving out of that lotand onto Oak Hill Road, entering the upper lot through a separate driveor entranceoff of OakHill Road.9 Several pictures of the truck and the surrounding area were admittedinto evidenceis There was a strike shed between driveways I and 2, apparently usedfor warming CORNELL IRON WORKSplant and as the truck was being unloaded,he "got underthe truck and . . . could hear air escaping from onetire."According to Wormuth,the following morning heagain checked the truck and discovered that the insiderear(left) tirewas definitely flat.Wormuth testified thathe had been Austin's foreman for 8 or 9 years and thathis relationship with Austin was "Good."During cross-examination,Wormuth described the board more com-pletely by indicating that the nails protruded through thetwo-by-four by about 4 inches all the way across theboard,and that the nails were shiny.Wormuth addedthat as the truck went over the board he "felt a bump,"but he conceded that the "bump. . .Possibly couldhave been[a]grate"which was in the area.Wormuthadded that he did not see the board on the ground priorto the time that Austin kicked it, indicating that it was"probably covered with snow before it was kicked."Wormuth testified that after he checked the tire, he went"in the office and told them what happened."AccordingtoWormuth,the truck was used again on subsequentdays by adding air to the punctured tire, and the tire wasnot fixed for "maybe even a month later,"when it wasthen replaced with the spare and taken to a local garagefor repair.' 1Roy Barry was one of the other three employees inthe truck,and he was sitting on the passenger side nextto the right door.Barry testified that as they approachedthe entrance or driveway out of the building 2 area, heobserved employee Shinal"screaming and cursing" atthem,and he also heard Shinal yell "Mr.Wormuth, yourday is coming."Barry indicatedthat after they loadedthe truck and were returning down Oak Hill Road onthe way to driveway 2,itwashe who remarked to Wor-muth"It looks like we're in for something"because ofthe way the pickets were standing,and the fact that heno longer saw employee Eugene Shinal.Barry testifiedthat as they approached the entrance or the driveway,Austin was on the left and Fidishun was on the right sideof the truck and he then noticed Shinal down near theshed,away from the picket line. According to Barry, asthey entered the drivewayWormuth remarked that"Doug Austin kicked a board."Barry testified when thetruck arrived at building 2, he and Wormuth"walkedaround the truck"but did not see any flat tires. Barryadded that he did not hear any air escaping because hedid not get down and crawl under the truck or "look orlisten"to see if any air was escaping.Barry indicatedthat he did not actually see the board that Wormuth de-scribed,adding that he did not go back and look for theboard.' 2Barry conceded that there is a "gate" at the en-trance and that the truck"bumps" when it goes acrossthat "gate."Employee Carl Markowski was also a pas-senger in the truck and testified that when they passedthrough the entrance on the way to the storage shed heobserved"about three" pickets, one of which was "yell-ing and screaming"somethinglike "You'll get yours,your day is coming."Markowski indicated that as they''Neither the tire itself nor a repair bill was presented as evidence inthe case.12 No board with nails protruding through it was presented or admit-ted into evidence in the case619returned he noticed two pickets standing by the drive-way facing each other and not moving.Markowski re-membered one of those pickets as being Austin,and re-lated that the truck had to pass between the two picketsin order to enter the property.Markowski testified thatas they entered he heard Wormuth remark "Dougykicked a board under the tire." Markowski indicated thathe did not inspect the tires on the truck but returned towork immediately.Employee John Konopczyk was alsoa passenger in the truck and testified that as the truckleft building 2 and went through the driveway,he heardone of the pickets yell "Your day will come, Wormuth."Konopczyk further testified that as the truck returnedand entered back into the driveway,he heard Wormuthsay "He kicked a board under the tires."Konopczyk tes-tified that when they got back to the plant he walkedaroundthe truckand actually leaned down and listenedbut characterized his inspection as not a thorough one.Konopczyk apparently heard no air leaking and went onto testify that sometime after that,he again used thetruck but never had to put air into the tires,although hedid not know whether any tire had been changed whenhe again used the truck. On February 23, Lloyd Zinckwas working for Globe Security and reported for workbetween 3 and 3:30 p.m. at building 1.13 Zinck testifiedthat as he entered the driveway to building 1 he had tocross a "snow bank where the township plowed theroad,"and as he continued through the snow there was a"thump,"adding that he immediately looked in his rearview mirror and saw a "board come up out of there."Zinck described the board as either a two-by-four or aone-by-two,adding that"It had to have" nails in it, be-cause the following morning he had three flat tires onthe pickup truck which he was driving.Zinck indicatedthat he reported this incident and also entered it in hislog.Zinck conceded that he had no responsibility atbuilding 2 that day and was not at building 2 that day,but talked by phone with other guards positioned there.Douglas Austin testified that after lunch on February23, he went down to picket driveway 2 at building 2,and that with him was Eugene Shinal,George Fidishunand Andy Hashagen.Austin indicated that when the fourstarted to picket,he and Hashagen were on the left(western)side of the driveway,and Shinal and Fidishunwere on the right side.Austin testified that when thecompany truck came out of the driveway,there was noconversation between any of the picketers or the em-ployees who were in the truck, and it proceeded to goup to the storage shed where it remained for 15 to 20minutes.Austin testified that when the truck came backthrough the gates it merely "Came in, went over thegrates, bounced a little bit, [and] went back behind thebuilding."Austin indicated that he was "just standingthere" and that at no point did he have a board withnails in it, nor did any of the other picketers have such aboard.Austin added that at no point did he see anyboard with nails in it in the driveway.During cross-ex-amination,Austin was asked whether any one of the'a Building I was located on the south side of Oak Hill Road and fur-ther east of number 2 620DECISIONSOF THE NATIONALLABOR RELATIONS BOARDpickets yelled at the people in the truck,to which Austinanswered,"Not to the best of my recollection, no."Austin further maintained that when the truck came backand went through the driveway,all four pickets "werestill there,"again indicating that he and Andy Hashagenwere on the left or west side of the driveway entrance.14Employee George Fidishun testified that he, Austin,Shinal, and Hashagen were all picketing driveway 2when the company truck left the premises and again re-turned.Fidishun indicated that he was on the right oreast side of the driveway with either Shinal or Hashagen,and was not certain which one was actually with him onthe east side.Fidishun indicated that Austin was acrossfrom him on the other(left or west)side of the drive-way. Fidishun testified that when the truck returned andreentered the driveway it "Just bounced when it hit thegrates."Fidishun indicated that he saw no board in thearea with nails in it.Fidishun was asked on cross-exami-nation whether any one of the pickets yelled or screamedat the people in the truck,to which he replied"Not thatI can recall. . . .I don't remember."Eugene Shinal tes-tified as a former employee of the Company,indicatingthat he had been replaced in March and that he hadnever returned to work.Shinal testified that he, Austin,Hashagen,and Fidishun were picketing together atdriveway 2 when the company truck approached toleave the area of building 2. Shinal acknowledged, as didAustin and Fidishun,thatWilliamWormuth was thedriver of the truck,and that there were three other pas-sengers in the truck.Shinal indicated that when the truckcame through the driveway entrance onto Oak HillRoad,he and Fidishun were standing on the eastern sideof the driveway and Austin was on the western side ofthe driveway with Hashagen.When Shinal was askedwhether anything was said or thrown at the truck, he an-swered,"Idon't really remember."Shinal testified thatthe truck returned to reenter the plant area approximate-ly one- half hour later and that he and Fidishun,again,were on the east side of the entrance and Austin was onthe west side with Hashagen. Shinal indicated that he atno time saw any board with nails in the area.On cross-examination,Shinalwas asked whether he yelled orscreamed at the individuals in the truck when it left theentrance,to which he replied,"No, sir, I don't rememberthat."The next question to Shinal was "You don't re-member it?,"towhich Shinal replied,"No, sir." Thequestion was then asked whether somebody could haveyelled at those in the truck,towhich Shinal answered"Possibly could have...Idon't recall anybody yellinganything!"Shinal testified that there was radio communi-cation between the picket line at building 1 and building2 in the form of a "walkie-talkie" system,but he did notremember whether it was in use on February 23.Regarding the nail board incident,the only two actualwitnesses in the case were Foreman Wormuth andAustin himself.In the truck cab itself were passengersKonopczyk,Barry, and Markowski,all of whom testifiedthey heard Wormuth exclaim that Austin had kicked theboard under the truck.All four employees in the truck14 Andy Hashagen did not testify in the case According to Austin, hehad left the Company and was currently working in"Jersey "heard the threatening remark, and Wormuth and Barryidentified picketer Shinal as the one yelling the remark.The three picketers who testified all indicated they didnot see a nail board in the area.However, there hadbeen some violence during the strike beginning at leaston February 20, and Globe Security employee Zinck hadexperienced a nail board and three flat tires from 30 to60 minutes earlier on the same date(February 23) at theentrance to building 1. All three picketers were askedwhether any one of them yelled threatening remarks asthe truck came through the gate for the first time.Austinreplied"Not to the best of my recollection,no." Fidi-shun replied,"Not that I can recall. . . .I don't remem-ber." Shinal replied,"Idon't really remember." As towhether the nail board was actually kicked by Austin, Icredit the testimony of Wormuth over that of Austin. 115 Ialso find that in fact picketer Shinal did yell the remarkor threat to the effect that "You will get yours" whenthe truck first exited the driveway onto Oak HillRoad.15 I find that Austin did kick the nail board underthe rear tires on February 23, and that thereafter Wor-muth reported the same truthfully to the Company.D. Concluding AnalysisThe two reasons set forth in this case for the dischargeof Austin involve his blocking of the Federal Expresstruck and the kicking of the nail board underneath thecompany truck.I have found from the evidence and tes-timony in this case that Austin did not block the truckbut did in fact kick the nail board underneath of thecompany truck. The law is clear that when an employerdisciplines an employee because he has engaged in alawful strike, such discipline violates Section 8(a)(3) and(1) of theAct.Anemployer may defend its action byshowing that it had an honest belief that the employeedisciplinedwas guilty of strike misconduct of a seriousnature.General TelephoneCo. ofMichigan,251NLRB737 (1980).However, if the General Counsel affirmative-ly shows that the alleged misconduct never occurred,then the resulting discipline or discharge is a violation oftheAct.Gem UrethaneCorp.,284 NLRB 1349(1987);GeneralTelephoneCo.ofMichigan,251NLRB 737(1980);NLRB v. Rubin Bros. Footwear,99 NLRB 610(1952). See alsoNLRBv.Burnup&Sims,379 U.S. 21(1964);Western-PacificConstructionMaterialsCo.,272NLRB 1393(1984).Under the Board's holding inClearPines Mouldings,268 NLRB 1044(1984), if strike miscon-15Wormuth's testimony about the incident was straightforward andalways consistent, even upon intense and extensive cross-examination Histestimonial demeanor leads me to conclude that he was truthful aboutseeing Austin kick the board under the truck. Under the circumstances,his quick verbal response, overheard by his three passengers,was naturaland instinctive.Austin, on the other hand,testified that he was just stand-ing there," and denied the existence of any board Austin's rather cavalierattitude reflected an intent to convey that there was simply no incident atall.His testimonial demeanor in this case further helped to convince meto accept Wormuth's version over his denial.16 All three picketers, Austin, Fidishun,and Shinal,were equivocal intheir attempted denials that any one of the three yelled a threateningremark Shinal's "I don'treally remember,"when contrasted with thedefinite testimony of Wormuth and his three passengers,convinced methat in fact the threat was made by Shinal, especially in light of theequivocations or uncertainty of Austin and Fidishun CORNELLIRON WORKSduct is such that, under the circumstancesexisting, itmay reasonably tend to coerce or intimidate employeesin the exercise of rights protected under the Act, thensuch misconduct justifies discipline or discharge by theemployer. I find and conclude in this case that Austin'sactions regarding the nail board would have been suffi-cient justification for his discharge under the standardsset forth inClear Pines Mouldings,supra.The Company's treasurer, David Connell, testified thathe participated in the decision to discharge Austin. Hefurther testified that the discharge occurred by reason ofa combination of the two incidents alleged (the blockingof the Federal Express truck and the kicking of the nailboard). Connell was asked whether or not Austin wouldhave been dischargedas a resultof the Federal Expresstruck incident only, and his reply was "I don't know.... I can'tanswer that . . . . I don't know." He wasalso asked whether or not the discharge would have oc-curred had only the nail board incident occurred, towhich he replied "I don't know . . . . I can only tellyou what we did." Once the General Counsel makes aprimafacie showing that protected conduct was a moti-vating factorin anemployer's actionagainst anemploy-ee, the burden shifts to the employer to demonstrate thatitwould have taken the same action even in the absenceof the protected conduct. An employer cannot carry itsburden of persuasion by merely showing that it had a le-gitimatereason for the action, but must show by a pre-ponderance of the evidence that the action would havetaken place even absent the protected conduct.WrightLine,251NLRB 1083 (1980), approved inNLRB v.TransportationManagement Corp.,462 U.S. 393 (1983). Inmy opinion, to successfully defend the discharge in thiscase, the law requires the Company to demonstrate thatitwould have discharged Austin for the nail board inci-dent alone. However, the Companyhas madeno distinc-tion amongthe two reasons stated for Austin's discharge.SeeDelta Gas, Inc.,282 NLRB 1315 (1987);Western-Pa-cific ConstructionMaterials Co.,supra, andBroncoWineCo.,256 NLRB 53 (1981). UnderWright Line,supra, ajudge's personal belief that the employer's legitimate621reason wassufficient to warrant the actiontaken is not asubstitute for evidence that the employer would haverelied on this reason alone.Considering the foregoing, I find that the Company'sdischarge of employee Douglas Austin was violative ofSection 8(a)(3) and (1) of the Act as alleged in the com-plaint.On the foregoing findings of fact andinitialconclu-sions, andupon the entire record, I make the followingCONCLUSIONS OF LAW1.That the Respondent Employer, Cornell IronWorks, Inc., is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.2.That the Charging Union is a labor organizationwithin the meaning of Section 2(5) of the Act.3.That the Respondent Employer, on February 26,1987, violated Section 8(a)(3) and (1) of the Act by ter-minating employee Douglas Austin.4.That the unfair labor practice found in paragraph 3,above, affects oommerce within the meaning of Section2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent Employer has com-mitted the above unfair labor practice,Iwill recommendthat it be ordered to cease and desist therefrom and postan appropriate notice.In my opinion,the misconduct onthe part of employee Douglas Austin,which I found oc-curred in this case,would have been sufficient alone forhis lawful discharge.I shall thus not recommend that theRespondent Employer offer reinstatement to employeeAustin,or require that the Respondent Employer beliable for any backpay in this case.In my further opin-ion, to order reinstatement and a backpay award in thiscase would constitute a windfall to a serious wrongdoerand would not advance the remedial purposes of theAct, including the protection of the right of strikerswhile discouraging strike misconduct. SeeWestern-PacificConstructionMaterials Co.,supra.[Recommended Order omitted from publication.]